Exhibit 10.4 REGISTRATION RIGHTS AGREEMENT This REGISTRATION RIGHTS AGREEMENT (this “ Agreement ”) is made and entered into as of the 6th day of September, 2013, by and among SWK Holdings Corporation, a Delaware corporation (the “ Company ”), and Double Black Diamond, L.P., a Delaware limited partnership (“ DBD LP ”), Double Black Diamond Offshore Ltd., a Cayman Islands exempted company (“ Double Offshore ”), Black Diamond Offshore Ltd., a Cayman Islands exempted company (“ Offshore ,” and along with DBD LP and Double Offshore, collectively, the “ Investor ”). RECITALS: The Company and the Investor are parties to that certain Warrant Agreement, dated as of the date of this Agreement (the “ Warrant ”), pursuant to which the Investor is entitled to purchase up to 1,000,000 shares of common stock, par value $0.001 per share (“ Common Stock ”), of the Company (such shares, the “ Warrant Shares ”); The Investor’s execution and delivery of the Warrant are conditioned upon the execution and delivery of this Agreement; and The parties to this Agreement deem it in their best interests to set forth certain rights of the Investor; NOW, THEREFORE, in consideration of the foregoing recitals and the mutual promises set forth in this Agreement, the parties to this Agreement agree as follows: Section1.
